Case 5:19-cv-01449-SB-SHK Document 26 Filed 04/15/21 Page 1 of 1 Page ID #:1736




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    DERRICK JAMES BUTLER,                      Case No. 5:19-cv-01449-SB (SHK)

 13                             Petitioner,
                                                  ORDER ACCEPTING FINDINGS
 14                       v.                      AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
 15    RAYMOND MADDEN, Warden,                    JUDGE
 16                             Respondent.
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 19   relevant records on file, and the Report and Recommendation of the United States
 20   Magistrate Judge. The Court has engaged in de novo review of those portions of
 21   the Report to which Petitioner has objected. The Court accepts the findings and
 22   recommendation of the Magistrate Judge.
 23         IT IS THEREFORE ORDERED that the Petition be DENIED and that
 24   Judgment be entered dismissing this action with prejudice.
 25
 26
 27   Dated: April 15, 2021
 28                                           HON. STANLEY BLUMENFELD, JR.
                                              United States District Judge
